OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
With respect to defendant’s sole contention on appeal, the failure of the trial court to instruct the jury as to the consequences in the event it found two witnesses to be accomplices, no request to charge was made and no exception to the court’s charge was taken. The alleged error therefore was not preserved and is beyond the review of this court.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.
Order affirmed in a memorandum.